On Petition To Rehear.
Petitioner, Mae P. Mitchell, has filed an earnest petition to rehear. It is insisted we overlooked the fact the declaration alleged the seepage of gasoline through the earth polluted the well and land to such an extent as to make the condition permanent.
We considered the allegation the damages were permanent as a mere conclusion on the part of the pleader in .the light of the damages sought.
All the damages sought were the result of the seepage of 2,698 gallons of gasoline over a period of twelve *527months. It is common knowledge gasoline evaporates. The seepage of the gasoline could only result in a temporary damage to the real estate.
The petition is denied at the cost of petitioner.